DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/9/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4-6, 10, 11, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DeCurtis (US 10932089 B1) in view of Tabor et  al (US 20210350686 A1, hereinafter Tabor).

Consider claims 1 and 11, DeCurtis a method in a first computing device, comprising: 
a short-range communication interface (Network interface 520 may include a Bluetooth modem, Fig. 5 and col. 12, ll. 46-48);
a memory (504, 506, Fig. 5); and a controller (processor 502, Fig. 5) configured to:
via a short-range interface of the first computing device, detecting a plurality of beacons emitted by second computing device, each beacon containing an identifier of the second computing device (The beacons 102A, 102B, 102C advertise their presences by broadcasting beacon information to readers 104A, 104B, 104C. In an example, the readers 104A, 104B, 104C, detect beacons using Bluetooth Low Energy (BLE). The beacon information may be continuously broadcast from the beacons 102A, 102B, 102C. The beacon information may include a beacon identifier and a transmission strength, col. 2, ll. 2-9); 
obtaining respective proximity indicators corresponding to the beacons (The beacon information may include a beacon identifier and a transmission strength, col. 2, ll. 7-9; the readers are able to determine a distance between the reader and the detected beacon, col. 2, ll. 12-14); 
generating a first set of aggregated attributes from the proximity indicators (The calculated distance may be based on an average distance of the detected beacon during the read delay period, col. 3, ll. 8-10); 
storing the first set of aggregated attributes in association with the identifier of the second computing device (given that the calculated distance may be based on an average distance of the detected beacon during the read delay period, the advertised beacon information detected during the read delay period has to be stored in order to calculate the average); and 
transmitting the first set of aggregated attributes to a server configured to detect physical proximity between the first computing device and the second computing device based on the first set of aggregated attributes (At the end of the read delay period, each reader 104 may transmit to the location service 110 a single detect indication for each detected beacon. This feature may result in a 10x to 30x reduction in data traffic, col.2, l.67- col. 3, l. 3).
However DeCurtis does not expressly disclose wherein the first computing device and the second computing device are configured to be mobile during operation.
In the same field of endeavor, Tabor discloses wherein the first computing device and the second computing device are configured to be mobile during operation (the proximity monitor 110 is implemented in a handheld or wearable device, such as a laptop computer, a handheld computer, a tablet computer, a mobile device, a telephone, a personal data assistant, a music player, a game device, a wearable computing device, and the like, see Fig. 1 and paragraph 26).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Tabor with the teachings of DeCurtis to reduce cost and address privacy concerns in tracking contact between individuals.

Consider claims 4 and 14, and as applied to claims 1 and 11 respectively above, DeCurtis discloses prior to generating the first set of aggregated attributes, determining whether each proximity indicator exceeds a threshold; when one of the proximity indicators does not exceed the threshold, discarding the proximity indicator (beacons that are detected by a reader but are determined to be further away than a read radius from the reader may be ignored. Ignoring a detected beacon may mean that the reader ignores the detected beacon information in any average distance calculation, col. 3, ll. 60-65).

Consider claims 5 and 15, and as applied to claims 1 and 11 respectively above, DeCurtis as modified by Tabor does not expressly disclose responsive to storing the first set of aggregated attributes, discarding the proximity indicators.
However, DeCurtis discloses that at the end of the read delay period, a single detect indication for each detected beacon is transmitted to the location device 10 (see col. 2, l. 67-col. 3, l. 2).
While DeCurtis as modified by Tabor does not explicitly disclose discarding the proximity indicators, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found obvious to discard data that is no longer needed in order to efficiently manage limited memory resources in a mobile device.

Consider claims 6 and 16, and as applied to claims 1 and 11 respectively above, DeCurtis discloses wherein transmitting the first set of aggregated attributes includes controlling a second communications interface of the computing device to transmit the first set of aggregated attributes over a wireless network (The location service 110 may be connected to the readers 104 via a network, col. 2, ll. 33-34; the network interface device 520 may include one or more wireless modems, such as a Bluetooth modem, a Wi-Fi modem or one or more modems or transceivers operating under any of the communication standards mentioned herein [e.g. LTE], col. 12, ll. 23-50).

Consider claims 10 and 20, and as applied to claims 1 and 11 respectively above, DeCurtis discloses wherein the first set of aggregated attributes includes at least one of: a maximum one of the proximity indicators, an average of the proximity indicators, and a filter output generated from the proximity indicators (The calculated distance may be based on an average distance of the detected beacon during the read delay period, col. 3, ll. 8-10).

Claims 2, 3, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over DeCurtis in view of Tabor, and further in view of Li et al (US 20190197030 A1, hereinafter Li).

Consider claims 2 and 12, and as applied to claims 1 and 11 respectively above, DeCurtis as modified by Tabor does not expressly disclose wherein storing the first set of aggregated attributes includes: for each beacon, determining whether an aggregated record exists; when the aggregated record does not exist, creating the aggregated record; and when the aggregated record does exist, updating the aggregated record.
Li discloses a technique for generating  real-time data records comprising determining whether an aggregated record exists; when the aggregated record does not exist, creating the aggregated record; and when the aggregated record does exist, updating the aggregated record (processing the event data related to an event may include generating data for a data record associated with the event and updating the data record with the generated data. In some embodiments, updating the data record may include determining if a data record associated with the event exists in the database 310. If such a data record exists in the database 310, the data record may be retrieved and updated. If such a data record does not exist, a new data record may be created for the event, and the generated data may be inserted in the newly created data record, see paragraph 42).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the technique disclosed in Li, in the system of DeCurtis as modified by Tabor to process incoming data in real-time to generate data records and automatically improve the quality of the generated data records over time.

 	Consider claims 3 and 13, and as applied to claims 2 and 12 respectively above, Li discloses wherein updating the aggregated record includes replacing previously generated aggregated attributes with the first set of aggregated attributes (the near-real-time processing module 306 may compare the data value in the slot 404 with the data generated by the near-real-time processing module based on events that occur between 11:00 and 12:00, and replace (e.g., overwrite) the data value in the slot 404 with the generated data, paragraph 52).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the technique disclosed in Li, in the system of DeCurtis as modified by Tabor to process incoming data in real-time to generate data records and automatically improve the quality of the generated data records over time.


Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over DeCurtis in view of Tabor, and further in view of Koc et al (US 20130242735 A1, hereinafter Koc).

Consider claims 7 and 17, and as applied to claims 1 and 1 respectively above, DeCurtis discloses detecting the plurality of beacons during a first scan window; storing the first set of aggregated attributes responsive to termination of the first scan window; and transmitting the first set of aggregated attributes to the server (At the end of the read delay period, each reader 104 may transmit to the location service 110 a single detect indication for each detected beacon. This feature may result in a 10x to 30x reduction in data traffic, col.2, l.67- col. 3, l. 3).
However, DeCurtis as modified by Tabor does not expressly disclose during a second scan window, generating and storing a second set of aggregated attributes based on a further plurality of beacons; and transmitting the first set of aggregated attributes and the second set of aggregated attributes to the server.
Koc teaches a background packet aggregation mode in which background packets are buffered rather than immediately transmitted until expiration of a background packet aggregation timer, at which point the buffered packets may be transmitted (see paragraphs 9 and 16).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the technique taught in Koc, in the system of DeCurtis as modified by Tabor to make more efficient use of radio resources by reducing the number of random access procedures.

Consider claims 8 and 18, and as applied to claims 7and 17 respectively above, Koc discloses transmitting the first set of aggregated attributes and the second set of aggregated attributes to the server responsive to expiry of a post interval (Koc teaches a background packet aggregation mode in which background packets are buffered rather than immediately transmitted until expiration of a background packet aggregation timer, at which point the buffered packets may be transmitted, see paragraphs 9 and 16).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the technique taught in Koc, in the system of DeCurtis as modified by Tabor to make more efficient use of radio resources by reducing the number of random access procedures.

Consider claim 9 and 19, and as applied to claims 8  and 18 respectively above, Koc discloses wherein the post interval has a duration greater than a scan window duration (given that the transmission occurs after the aggregation timer expires, see paragraph 16).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the technique taught in Koc, in the system of DeCurtis as modified by Tabor to make more efficient use of radio resources by reducing the number of random access procedures.

Response to Arguments
Applicant’s arguments have been considered but are moot on view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DeCurtis et al (US 10911893 B1) discloses contact tracing via location service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781. The examiner can normally be reached Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642